United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Perry Point, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-634
Issued: October 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant, through her attorney, filed a timely appeal from a July 21,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on December 4, 2009 in the
performance of duty.
FACTUAL HISTORY
On December 8, 2009 appellant, then a 45-year-old nurse, filed a claim alleging that on
December 4, 2009 she injured her neck, upper and lower back in the performance of duty. She
1

5 U.S.C. § 8101 et seq.

stated, “I was involved in a violent PT take down. I slammed into PT & we fell onto the bed
where PT landed on my left arm.”
By letter dated December 9, 2009, the employing establishment controverted the claim
based on telephone contact with Denise Santoni, a manager. It related that Ms. Santoni was
present during the December 4, 2009 incident with the patient but that appellant did not inform
her of any injury. Appellant missed work on December 5 and 6, 2009 and filed her traumatic
injury claim on December 7, 2009. The employing establishment stated, “Upon hearing this,
staff members who were actually involved contacted their nurse manager and are preparing
statements asserting appellant has falsely embellished her participation and a resulting new
injury.”
In a December 8, 2009 clinic note, a nurse noted that appellant complained of pain in her
neck and shoulders after a patient weighting 300 pounds fell on her left arm “during restraint.”
In a report dated December 9, 2009, Dr. Lisa M. Maddox, who specializes in family practice,
discussed appellant’s history of an injury two days prior when she was helping to subdue a
patient. She diagnosed a sacral/coccygeal contusion.
In a December 18, 2009 electronic mail message, Ms. Santoni related that on
December 4, 2009 the police were summoned to assist with a belligerent patient who weighed
282 pounds. Appellant and another nurse, Sara Baldwin, “entered the room to place the
restraints on the bed.” She spoke with Ms. Santoni after the incident but did not mention an
injury. Ms. Baldwin told Ms. Santoni that appellant “was not directly involved in the take down
of the [patient].”
On December 28, 2009 the employing establishment again controverted appellant’s claim
based on Ms. Santoni’s statement that she had no direct involvement in the patient’s
containment. On January 19, 2010 the employing establishment noted that Ms. Santoni provided
differing accounts of the incident to her physicians.
In a statement dated January 12, 2010, appellant related that on December 4, 2009 an
angry patient began to hit and kick the walls. The police entered the room and touched him, at
which time he became “extremely aggressive.” Appellant and other female staff watched from
the hall. She stated:
“With the three police officers and one of the male staff members attempting to
restrain the patient, the patient charged forward in an attempt to exit the quiet
room, moving towards the quiet room door and the other male staff member who
was blocking it. At this time, myself and two other female staff members whom
had been standing in the hallway watching, entered the quiet room. Entering first,
I threw my body weight towards patient’s charge in the hope that the one male
staff member would not take the full weight of those coming at him towards the
door and to assist in blocking patient’s attempts to enter dayroom. I attempted to
help restrain patient’s swinging fists to protect those involved from being struck.
Police officers and staff members, including myself, continued to attempt to
contain the patient, whom continued to wrestle violently against officers and staff.
Despite attempts, officers and staff were initially unable to lower the patient to the

2

bed. Finally, officers and staff were able to throw patient off-balance and all
those in contact with the patient fell onto the bed with him, the patient landing
face down, with my left arm pinned between the patient’s upper body and the
bed.”
Appellant related that she held her right leg in the side of the patient’s chest to assist a
police officer. She also helped pull him to the top of the bed to get him in restraints and put her
leg on his chest while an officer applied restraints. After the incident, appellant felt some aches
and twinges but did not believe that she had sustained a serious injury.2
In a statement dated January 18, 2010, Joseph Davenport, a nurse, related that he was part
of the staff restraining the patient on December 4, 2009. He stated:
“[Appellant] wrote a description of the events and her account pretty well matches
with my own recollection of the events that occurred during the take down and
application of restraints to a very angry, agitated and aggressive patient. I hereby
attest to the fact that [appellant] was part of this take-down and her account is
truthful and factual to the best of my knowledge.”
By decision dated January 26, 2010, OWCP denied appellant’s claim on the grounds that
she did not establish that the December 4, 2009 incident occurred at the time, place and in the
manner alleged.
On February 8, 2010 Joan Schaub, a nurse and manager, asserted that appellant’s account
of the events of December 4, 2009 was embellished and fanciful. She maintained that only
police officers and male nurses took down the patient.
In an electronic mail message dated January 25, 2010, received by OWCP on
February 16, 2010, Mr. Davenport related that he was one of the nurses who took down the
patient on December 4, 2009. He stated:
“I do not recall seeing [appellant] throw herself at the vet[eran] nor do I recall
noting her being pinned under him. I was involved with holding down his leg and
securing the restraint and was not really seeing [her] every move; I [am] not
refusing any of [her] claims, but I cannot really corroborate every detail of her
story, as things were happening fast and I was occupied with [the veteran] at the
time.”
In another January 25, 2010 electronic mail message, Ms. Baldwin related, “While in the
nursing station I observed on our camera the taking down of [the] veteran to the bed. I did not
see [appellant] in the room while observing the camera. [Appellant] may have gotten involved
once the veteran was taken down to the bed but I did [not] observe after that.”

2

On January 12, 2010 Jennifer Baker signed the bottom of appellant’s statement and related that she agreed with
the contents.

3

In a January 26, 2010 electronic mail message, Michael C. Sparks related that after the
patient “shoved an officer we then took him down to the bed. We had him lying on the bed, held
by three officers then several staff members entered the room to secure the restraints. The
patient continued to struggle but was held by one officer on each arm and one on his legs. I
cannot recall how many staff members then entered the room or their individual parts in this
incident.”3
On April 15, 2010 appellant requested reconsideration.4 She related that after the
altercation with the patient on December 4, 2009 she experienced aches but did not believe that
she had sustained a serious injury. Appellant experienced increased pain and stiffness of her
neck, upper back and shoulders during the evening. She telephoned a supervisor on December 5,
2009 and reported that she had injured herself on December 4, 2009. Appellant noted that the
scene was chaotic during the incident with the patient on December 4, 2009 and maintained that
the witness statements did not substantially differ from her account of the incident. She
acknowledged that the police officers and male nurses took the front line but stated:
“However, I and others were directly involved in the control and containment of
this individual as the event progressed. In fact, there were somewhere between 8
to 10 people in the room attempting to hold the patient down and apply the
restraints. Although my perspective of the incident may vary slightly from
others’ perspectives and recall, I do not see where any of the witness denies my
direct involved, as the agency asserts. Others may have had a greater degree of
physical involvement, but no one has stated that I did not have a significant
degree of physical involvement and contact during this incidence.”
On May 13, 2010 Ms. Schaub maintained that appellant no longer alleged that she was
directly involved in taking down the patient. She asserted that police officers and two male
nurses did most of the physical work and that appellant did not have “intense involvement.”
Ms. Schaub described appellant’s preexisting back conditions. She concluded, “While
[appellant] was present during the December 4, 2009 work incident and involved during a
portion of the patient incident, it would be practically impossible and/or highly unlikely the
condition claimed is related.”
On June 2, 2010 appellant noted that the employing establishment agreed that she was
involved and related:
“With the five males in the room attempting to secure a firm hold on the patient is
when the patient was coming forward toward the door. At that point, I and two
other female employees Jennifer Baker, NA & Stephanie Tharp, NA) entered the
room to assist in blocking the patient from trying to leave the room and assist as
needed. I was grabbing at the patient’s arm as he was coming forward toward the
3

In a statement dated January 28, 2010, Ms. Santoni related that Daniel Gagner, a nurse, denied appellant
instructed him where to place the intravenous medication.
4

On April 9, 2010, Dr. Oliver S. Thresher, Jr., related that appellant injured her cervical and thoracic spine on
December 4, 2009 during an altercation with a patient on December 4, 2009.

4

door, he was swinging his fists. It was at this point, the male staff was able to
firmly secure a hold on the patient and the patient was taken down to the bed. I,
as well, as many other went down with the patient. As we went down, my left
arm was under the patient. At this point, I was literally lying across the patient’s
back, the patient was face down. I had my upper body weight on the patient in
attempt to control him. My left arm was under the patient. The patient continued
to struggle and thrash about to free himself this entire time. After the patient was
down and staff repositioned themselves in order to turn the patient over on to his
back. I continued to attempt to hold the patient’s upper chest and shoulders area.
As staff rolled the patient over onto his back, I was able to pull my arm free from
under the patient. At that point, I position myself to hold the patient’s right arm
and upper torso area. We pulled the patient toward the head of the bed.
Restraints were applied and IM medication was given. We continued to hold the
patient through this entire process as he resisted throughout the entire time. If one
understands a patient take down and control, you recognize it is not one isolated
event, but it is a series on ongoing continuous activity, lasting five to ten minutes
in duration.”
By decision dated July 21, 2010, OWCP denied modification of its January 26, 2010
decision. It found that appellant had not submitted sufficient evidence to establish the
occurrence of the December 4, 2009 work incident, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.8 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.9 An employee may establish that the employment incident
5

Supra note 1.

6

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

7

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

8

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

9

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

5

occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.10
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.11 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.12 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.13
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.14 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.15
ANALYSIS
OWCP denied appellant’s claim based on its finding that she did not establish the
occurrence of the December 4, 2009 work incident. Appellant maintained that she injured her
neck and back when she tried to prevent a patient from leaving a quiet room. She asserted that
her left arm was pinned under the patient when she assisted police officers and other staff
members placing the patient on the bed and in restraints. Appellant further maintained that she
held the patient’s chest down while helping an officer restrain the patient, pulled him toward the
head of the bed and assisted subduing him during the application of restraints. She related that
she experienced some achiness after the incident but did not believe that she was seriously
injured.
The employing establishment controverted the claim, arguing that appellant had
embellished the extent of her involvement in subduing the patient. It submitted statements that it
contended supported that she had no direct involvement with the incident. In a statement dated
December 18, 2009, Ms. Santoni related that she spoke with Ms. Baldwin and that she denied
that appellant was directly involved with subduing the patient. Appellant further did not
10

Id.

11

See Louise F. Garnett, 47 ECAB 639 (1996).

12

See Betty J. Smith, 54 ECAB 174 (2002).

13

Id.

14

Linda S. Christian, 46 ECAB 598 (1995).

15

Gregory J. Reser, 57 ECAB 277 (2005).

6

immediately notify Ms. Santoni that she was injured. On January 25, 2010 Ms. Baldwin related
that she watched part of the incident on camera but did not see appellant during the initial taking
down of the patient onto the bed. She acknowledged that appellant may have gotten involved
after she stopped watching the camera. Mr. Sparks related that after the patient was on the bed
staff members came into the room to help with the restraints. He did not remember the actions
taken by specific individuals.
The Board finds that the evidence is sufficient to establish that appellant experienced the
December 4, 2009 work incident at the time, place and in the manner alleged. Appellant stopped
work on December 5, 2009 and advised the employing establishment of her injury. She filed her
traumatic injury claim and sought medical treatment within three days of the incident. Appellant
provided a sufficiently consistent history of injury to her physicians and to OWCP. An
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong and persuasive evidence.16 Not
only is there no strong evidence contradicting appellant’s statement regarding how the incident
occurred, there is considerable evidence supporting her statement. The employing establishment
did not dispute that she was present during the December 4, 2009 altercation with the patient or
that she provided some assistance in subduing him. Mr. Davenport, who was present at the
December 4, 2009 altercation with the patient, concurred with her version of events although he
could not fully corroborate that she was pinned under the patient or threw herself at the patient.
Under the circumstances of this case, the Board finds that appellant’s allegations have not been
refuted by strong or persuasive evidence and that there are no inconsistencies sufficient to cast
serious doubt on her version of the employment incident.17 Consequently, appellant has
established the occurrence of the December 4, 2009 work incident.
As OWCP denied appellant’s claim on the grounds that she did not establish the
occurrence of an employment incident on December 4, 2009, it did not consider the medical
evidence. The case will be remanded to OWCP for evaluation of the medical evidence to
determine whether she sustained a medical condition and disability due to the accepted
December 4, 2009 work incident. After such further development as it deems necessary, it
should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

16

See Allen C. Hundley, 53 ECAB 551 (2002).

17

See M.H., 59 ECAB 461 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

